This is a suit on a promissory note executed by C. J. and A. J. Clingan and John M. Zigler to the Bank of Commerce. The Clingans made no defense, and, at a trial upon the issues raised by the answer of Zigler, the court instructed the jury to return a verdict for the plaintiff, which was done, and judgment entered.
Counsel for Zigler contends that the court erred: (1) In instructing a verdict for plaintiff; and (2) in sustaining objections to certain questions asked defendant Zigler.
The defense relied on, in substance, is that defendant Zigler signed the note as a surety, with the agreement and understanding between the signers of the note and the bank that the principal in the note was to receive the proceeds of the note from the bank and purchase therewith certain town lots, and execute thereon to defendant Zigler a mortgage to secure and indemnify him against loss because of his suretyship on the note, and that, notwithstanding the agreements and understandings of the parties, the bank had not furnished the principal in the note the proceeds thereof to pay for the lots, but had applied the same to the discharge and payment of an overdraft due from the principal to the bank, thus defeating defendant's opportunity to have indemnity against his liability on the note. A general denial for reply raised the issue tried.
1. The court was right in directing a verdict in favor of plaintiff. There was a failure of proof. It is true the principal in the note, Clingan, testified that when he spoke to the officer of the bank about making a loan he mentioned that he could get Zigler on the note and would give him a mortgage on some lots, etc.; but, when asked what the officer of the bank said, the reply was, "He didn't make any reply to that," etc. Zigler was not present when arrangements were made for the money, nor did he ever have any communications with the bank regarding the matter. The note was taken by Clingan 35 miles to where Zigler lived, and he signed it, and it was taken back to the bank and the proceeds deposited to Clingan's credit. *Page 82 
2. The evidence of Zigler which the court refused to admit was clearly incompetent. The defendant offered to prove the conversation between Clingan and Zigler when the note was signed, all in the absence of any one connected with the bank and without any showing that the bank had made any agreement along the lines of the conversation.
The cause should be affirmed.
By the Court: It is so ordered.